         Case 1:09-cv-07840-JGK Document 348 Filed 11/20/18 Page 1 of 1
                                                      USDC SONY
                                                      COCUrv1E:-.NT
                                                      f~ F. CTRON:CALL Y FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

D'.AMICO DRY LIMITED,

                         Plaintiff,                09-cv-7840 (JGK)

              - against -                          ORDER

PRIMERA MARITIME (HELLAS) LIMITED ET
AL.,

                         Defendants.

JOHN G. KOELTL, District Judge:

       The plaintiff's unopposed motion, filed pursuant to Federal

Rule of Civil Procedure 25(c), to substitute d'Amico Dry d.a.c.

in place of d'Amico Dry Limited in order to reflect a change in

the plaintiff's name is granted. The Clerk is directed to amend

the caption of this case accordingly.

SO ORDERED.

Dated:      New York, New York
            November 19, 2018
                                         (Qohn(~
                                          United States District Judge
